Bay, J.
observed to the jury, that as this order was drawn on, and accepted by, the defendant, six years after he had every information respecting the funds whereby to take it up, he should not now be allowed to take advantage of it, and say he had no funds, especially as it was his duty, as *369•sheriff, to resell the lands, if the first purchase-money was not paid, and raise the money out of it.
Verdict for plaintiff.
Sunt then gave notice of a motion for a new trial, on the ground of misdh-ecUon in the judge, but afterwards relinquished it.